Citation Nr: 1113007	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  97-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a rating decision of May 5, 1966, that denied entitlement to service connection for bilateral retinal degeneration.

2.  Entitlement to service connection for an eye disability, to include whether claims received in 1973 and 1996 constitute new claims.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 12, 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of May 1996 and August 1996.  The May 1996 rating decision found that no new and material evidence sufficient to reopen previously denied claims concerning service connection for an eye condition had been presented.  By rating decision dated in August 1996, the RO determined, in pertinent part, that no CUE existed in the May 19, 1966, rating decision.  

The Veteran appealed both decisions, and a lengthy procedural history has ensued.  In August 1997, the Board denied both of the veteran's claims.  The veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which, in an October 1998 memorandum decision, affirmed the Board's August 1997 decision with respect to the denial of the veteran's CUE claim and vacated and remanded the Board's August 1997 with respect to the denial of his new and material evidence claim.  The veteran then appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit) with respect to the Court's October 1998 decision affirming the denial of his CUE claim.

In the meantime, in August 1999, the Board denied the veteran's new and material evidence claim.  The veteran timely appealed this decision to the Court.  In January 2001, the Federal Circuit dismissed as premature the veteran's appeal of the Court's October 1998 decision affirming the denial of his CUE claim.  Consequently, in an order dated in September 2001, the Veterans Court consolidated both of the veteran's appeals, withdrew its own October 1998 memorandum decision, and vacated and remanded the Board's decisions issued in August 1997 and August 1999.

Subsequently, in May 2005, the Board denied both of the veteran's claims.  The veteran again timely appealed to the Veterans Court.  In July 2007, the Veterans Court vacated and remanded the Board's May 2005 decision.  In a decision dated in February 2008, the Board again denied the appeal.  The veteran again appealed to the Court, which, in a June 2010 memorandum decision, set aside the Board's February 2008 decision, and remanded to the Board for readjudication, in accordance with specific instructions, which will be discussed below.  

The issues of entitlement to service connection for retinitis pigmentosa is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  By rating decision dated May 19, 1966, the RO denied entitlement to service connection for hereditary degeneration of the retinae; the veteran was properly notified of that decision.  As he did not appeal, the determination became final.

2.  Had all of the statutory or regulatory provisions extant at the time of the May 19, 1966, rating decision been correctly applied, the outcome would not have been manifestly different.

3.  The claim for service connection for macular degeneration and retinal scarring received in November 1973, and denied on the basis that no new and material evidence had been received, did not present a new factual basis.  

4.  The claim for service connection for retinitis pigmentosa received in April 1996 is a new claim, presenting a new factual basis.  


CONCLUSIONS OF LAW

1.  The May 1966 rating decision that denied entitlement to service connection for hereditary degeneration of the retinae is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. § 19.153 (1966) [38 C.F.R. § 20.1103 (2010)].

2.  The May 1966 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).

3.  The November 1973 claim for service connection for macular degeneration was not a new claim.  38 U.S.C.A. § 7104 (West 2002).  

4.  The claim for service connection for retinitis pigmentosa received in April 1996 is a new claim.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Nevertheless, concerning the CUE claim, because the question of whether there was CUE in a prior action must be based on the record and law that existed at the time of the prior adjudication in question, the notice and duty to assist provisions of the law are inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165, 1979 (2001) (en banc).  In this regard, "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this CUE claim.  

With respect to the remaining issue, in an October 2004 letter, VA notified the veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter informed the veteran to submit medical evidence and noted other types of evidence the veteran could submit in support of his claims.  

Although the notice was not sent prior to the initial adjudication of the veteran's claim, the claim was subsequently readjudicated, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Moreover, n this case, the RO could not have issued the VCAA notice letter prior to the initial unfavorable decision on the veteran's new and material evidence claim because that decision was issued in May 1996 before the VCAA was enacted.  The appellant also has been represented by counsel at least since 1996 and throughout the latter stages of his appeal; through counsel, the appellant has demonstrated actual knowledge of the notice requirement of the VCAA.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the veteran in obtaining evidence necessary to reach the decisions decided herein, and the veteran does not contend otherwise.  Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the veteran and that no further action is necessary to meet the requirements of the VCAA.

II.  Background

Service connection for an eye condition, "degeneration, retina, hereditary, remedial" was originally denied by the RO in a rating decision dated in May 1966.  The Veteran did not appeal that decision, and, accordingly, it became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  The "purpose of the rule of finality is to preclude repetitive and belated readjudication of Veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Id.  Both of these issues have been the subject of this lengthy appeal, although the most recent Court memorandum decision has determined that the Board should consider a different issue of whether a new, separate claim was filed.  Because the evidence of record at the time of the May 1966 decision is pertinent to both issues, the pertinent evidence will be summarized first, followed by the analysis of each issue.

Reports of medical examination and history dated in August 1964, at the time of the Veteran's induction into service, include notation that he wore glasses.  His uncorrected vision was 20/400 bilaterally, corrected to 20/40 in the right eye and 20/50 in the left eye; the diagnosis was refractive error.  Externally his eyes were evaluated as normal.  The report of medical examination includes a physical profile report, which is divided into six categories, with the "E" representing "eyes." Para.  9- 3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987).  See also Odiorne v. Principi, 3 Vet.App.  456, 457 (1992); Hanson v.  Derwinski, 1 Vet.  App.  512, 514 (1991).  The Veteran was assigned a "2" under the "eyes" category.  There is also a notation on the examination report that the Veteran failed the "F-L test" pertaining to color vision.  A service medical record entry dated later that month reflects that the Veteran was referred to the eye clinic for refraction.  

On an ophthalmologic consultation 22 days after he entered onto active duty, on September 3, 1964, the Veteran complained of having had decreased visual acuity all his life and that he felt it was somewhat worse currently.  He gave a history of a sister who had poor vision that was not correctable with glasses.  External and slit lamp examinations were normal.  

Funduscopic examination disclosed pigmentary "peppering" in both maculae, as well as between the right macula and disc with slight paleness of discs temporally.  The left eye showed more noticeable changes in the macula, probably old choroiditis.  There were also scattered pigment changes in the periphery.  Corrected visual acuity was 20/40 in the right eye and 20/50 in the left eye.  The diagnoses were evidence of old choroiditis in each eye (activity could not be determined), and compound myopic astigmatism.  The examiner indicated that the Veteran should have repeat refractions taken at intervals of six months to one year to determine if his visual acuity was decreasing.  In November 1964 the Veteran was allowed to wear sunglasses in class pending the receipt of other lenses.

In March 1965, the Veteran was seen in an eye clinic.  At that time, uncorrected visual acuity was 20/300+ in both eyes, correctable to 20/40 in the right eye and 20/50 in the left eye.  There was no improvement in acuity by changing the refraction, and he was to be referred for additional evaluation.  

An outpatient note in May 1965 reported that he still had poor visual acuity.  He had had similar problems for many years.  He had a sister with a severe visual defect, who had been seen at University of California and Stanford with no help.  The Veteran had poor night vision and poor color vision.  Examination at that time revealed macular mottling with pigment dispersion and granularity without foveal reflex bilaterally.  The periphery looked "gliotic" without atrophy.  The impression was familial retinal degeneration with resulting uncorrectable visual acuity and impairment.  The examining physician recommended follow-up within four months to rule out progression.  A Physical Profile Record noted that the Veteran had poor reading vision due to an inherited tendency, poor color vision and poor night vision; his physical profile for the eyes was listed as "3" on that report.  The Veteran was restricted from duties requiring critical visual functions, color discrimination and duty requiring unsupervised activity in dim light.

A June 1965 report of Medical Board Proceeding includes a diagnosis of hereditary, familial degeneration of the retinae, with resulting moderate impairment of visual acuity, severe impairment of color vision and poor dark adaptation, bilaterally.  Corrected visual acuity was 20/40-3 and 14/21- in the right eye and 20/40-2 and 14/28 in the left eye.  The Medical Board found that the Veteran's eye disorder was unchanged, incapacitating and that it had not stabilized, and that he was thus unfit for continued medical service.  As to LOD [line of duty], the Medical Board concluded "No, EPTE" [existed prior to entry].  

In the section of the form provided for details of medical conditions, the Medical Board reported that the eye condition was not in the line of duty, as it existed prior to entry.  The approximate date of origin was estimated to be 1950.  "Cause incident to service" was "no"; "existed prior to entry on active duty" was "yes"; and "aggravated by active duty" was "no."  The Board recommended that he be found unfit for further military service and that he be discharged under AR separated from active duty under paragraph 33, AR 635-40A and Section XII, AR 635-40B.  These regulations covered separations based on "Physical disability-EPTS-established by medical board and individual made application for discharge by reason of physical disability (not entitled to receive disability severance pay," and "Evaluation and separation of members for physical disability which existed prior to entry on active service and not aggravated by the service," respectively.  

The accompanying clinical abstract includes a positive family history: The Veteran reported that he had had problems since age six and further stated that his sister had severe visual defects not benefited by treatment.  Corrected visual acuity was 20/40-3 in the right eye and 20/40-2 in the left eye, and 14/21- in the right eye and 14/28 in the left eye, not improved by pinhole.  Visual fields and ocular motility were normal.  The maculae were mottled with fine dustlike pigment dispersion and granularity without foveal reflexes bilaterally.  The peripheral retinae had a gliotic sheen without atrophy.  

The June 1965 report of physical examination at separation showed right eye uncorrected vision of 20/300, correctable to 20/40-3, and left eye uncorrected vision of 20/400, correctable to 20/40-2.  It was noted that the Veteran had abnormal night vision by history.  Bilateral retinal degeneration was noted.  His physical profile for the eyes was listed as "4."

In March 1966, the RO received the Veteran's initial claim for service connection for a bilateral eye disorder, based on aggravation.  By a rating decision dated in May 1966, the RO denied service connection for bilateral retinal degeneration characterized as a constitutional or developmental abnormality, not considered a disability under the law, and not considered to have been aggravated due to active military service.  The RO specified that the manifestation in service of the Veteran's eye problems reflected no acceleration and was considered to be due to the inherent trait of the condition.  By a letter also dated in May 1966, the RO notified the Veteran of that decision.  He did not appeal.


III.  CUE

The Veteran claims CUE in the 1966 rating decision.  CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The Veteran argues that General Counsel opinions concerning hereditary diseases, issued originally in 1985 and 1988, must be applied retroactively in determining whether there was CUE in the 1966 rating decision, and that the evidence of record at the time of the 1966 rating decision shows a "rate of aggravation" in service greater than out-of-service rates of progression, based on the decline in the Physical Profile rating from 2 on entrance to 4 at separation.  

The two cited General Counsel opinions held, first, that service-connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  VAOGCPREC 82-90 (July 18, 1990).  In addition, service connection may be granted for hereditary diseases, such as retinitis pigmentosa, which either first manifested during service or which preexisted service and progressed at an abnormally high rate during service.  38 C.F.R. § 3.306; VAOPGCPREC 67-90 (July 18, 1990). 

These opinions were previously issued as G.C. Op. 1-85 (March 5, 1985) and G.C. Op. 8-88 (Sept. 29, 1988) respectively; thus, VAOGCPREC 82-90 was issued prior to VAOGCPREC 67-90, which build upon the earlier opinion.  The earlier opinion addressed the question: "In view of the provisions of 38 C.F.R. § 3.303(c), under what circumstances, if any, may service-connection be granted for disorders of congenital or developmental origin?"  The opinion, in concluding that service-connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, drew a distinction between "defects," which would be structural or inherent abnormalities or conditions which are more or less stationary in nature, and "diseases," with characteristic sets of symptoms and signs, and generally considered capable of improving or deteriorating.  The opinion noted that typically in these cases, entitlement to service-connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards which are applicable in cases involving acquired disabilities, i.e., 38 U.S.C. § 353 [1153] and 38 C.F.R. § 3.306. 

The later opinion addressed "whether an hereditary disease under 38 C.F.R. § 3.303(c) always rebuts the presumption of soundness found in 38 U.S.C. §§ 311 [1111] and 332 [1132]," concluding that it did not.  The opinion rejected the conclusion that service connection may not be granted for retinitis pigmentosa because its "developmental" character rebuts the presumption of soundness and its manifestation in service constitutes "natural progress" of the disease.  The opinion held that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  

In the June 2010 memorandum decision, the Court found that the Board (in the vacated February 2008 decision) and the RO (in the final May 1966 decision) did not correctly apply 38 C.F.R. § 3.303(c) as interpreted by VA in the precedent opinions, and that these precedent opinions were applicable because they were a statement of VA's "existing interpretation and application of [its] own regulation as it has historically been interpreted."  

Indeed, the Board observes that in May 1966, although stating that the Veteran's condition was a congenital or developmental defect, the RO explained its decision as follows:  "The manifestation in service reflects no acceleration and considered due to the inherent trait of his heredity remedial entity.  No AGG in service is shown."  Though awkwardly phrased, this does indicate that the RO considered the hereditary nature of the condition, but found there was no aggravation in service, pointing to an absence of "acceleration" in service.  Despite this, the RO ultimately concluded that the condition was a "constitutional or developmental abnormality-not a disability under the law."  Thus, although the rating decision indicates that the question of aggravation was considered by the RO, the ultimate conclusion, that the condition was a "constitutional or developmental abnormality-not a disability under the law," was clearly not in accord with 38 C.F.R. § 3.303(c).  

The Court found this to be in error, and directed the Board to consider the question of whether the evidence of record at the time of the 1966 rating decision indicated that his disability progressed "during service at a rate greater than normally expected according to accepted medical authority," quoting VAOPGCPREC 67-90.  It was emphasized that the decision must be based on the evidence of record at the time, and that the Board could not substitute its own medical judgment.  Therefore, in essence, the remaining CUE question before the Board is whether the RO's error was outcome determinative.  See Natali v. Principi, 345 F.3d 1375 (Fed. Cir 2004) (RO error not CUE where not outcome determinative).  

The Court also noted that "in light of a deterioration over 11 months from an E2 rating as fit for service to an E4 rating as medically unfit for service as a result of impairment of visual acuity, the statement of the RO that there was no increase in the severity of the disability during service is inconsistent with the evidence."  

The basic purpose of the physical profile serial is to provide an index to overall functional capacity.  See AR 40-501, ¶ 7-3(a).  There are four numeric designators, which identify fitness for military assignments, as follows:  An individual with a physical profile of "1" under all factors is medically fit for any military assignment.  A physical profile "2" under any or all factors indicates some medical condition or physical detect which may impose some limitations on classification and assignment, and may be awarded specific assignment limitations.  A numerical designator "3" signifies the presence of medical conditions or physical defects which require certain restrictions in assignment within which the individual is physically capable of performing military duty.  The individual should receive assignments commensurate with his or her functional capability.  A profile serial containing numerical designator "4" indicates the presence of medical conditions or physical defects of such severity that performance of military duty must be drastically limited.  AR 40-501, ¶ 7-3(c) (1)-(4).  

In this case, the Veteran's physical profile went from 2 (possible limitations) to 3 (certain restrictions) to 4 (drastic limitations) during his 11 months of active duty.  The visual acuity, however, remained very similar between induction and separation.  Specifically, his uncorrected vision was 20/400 bilaterally, corrected to 20/40 in the right eye and 20/50 in the left eye, in August 1964.  The June 1965 report of physical examination at separation showed right eye uncorrected vision of 20/300, correctable to 20/40-3, and left eye uncorrected vision of 20/400, correctable to 20/40- 2.  He had color blindness on both examinations.  

Assuming, as directed, that there was an increase in severity during service, the only medical evidence of record at the time of the 1966 rating decision which specifically addresses the question of progression and aggravation is the Medical Board report, which found that the condition was not in the line of duty, as it existed prior to service, and was not aggravated by service.  

Army regulations in effect at that time concerning line of duty status provided that any additional disability resulting from preexisting injury or disease is presumed to be caused by service aggravation.  "Only specific findings of 'natural progress' of the preexisting injury or disease based upon well established medical principles, as distinguished from medical judgment alone, are sufficient to overcome the presumption of service aggravation."  AR 600-140 § III, ¶ 21(b) (Oct. 1958).  

Thus, as used here, "aggravation" is a term of art, signifying an increase in severity in service beyond natural progression.  This is consistent with VA law and regulations, which also use the term "aggravation" in this sense.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  As such, the term is absolute-either a pre-existing condition was "aggravated" in service, or it was not; there are no comparative rates of aggravation.  Rather, if the presumption of soundness and aggravation are rebutted, then any increase in severity is due to natural progress, and is not referred to as "aggravated."  Conversely, if the presumption of aggravation is not rebutted, the increase in severity constitutes "aggravation."    

The Medical Board concluded that the condition was not aggravated by service and not incurred in the line of duty.  In order to reach such a determination, at that time, the Medical Board was legally required to specifically find that any increase in disability during service was due to natural progress, based on well established medical principles; thus, by definition, the conclusion that there was no in-service aggravation incorporated a specific finding that any increase was due to natural progression.  Further, there was no convention or requirement that a Medical Board report separately state that any increase was due to natural progress, in a finding of no aggravation.  In this regard, that determination was already part of the decision that there was no aggravation.

Thus, the evidence of record at the time of the RO's decision included the CDD finding that the Veteran's anxiety reaction "EPTS," was not aggravated by service, and was not in the line of duty.  The line of duty determination encompassed both evidence of preexistence, and a specific finding of natural progress, both of which were legal requirements for the conclusions, "No, EPTS" and "LOD: No" noted on the Medical Board report, as well as the conclusion that there was no aggravation in service.  

Accordingly, despite any deficiencies there may have been in the May 1966 rating decision, the evidence of record at that time included a medical determination by the military doctors, who had evaluated him in detail, that the condition existed prior to service, and was not aggravated by service.  Moreover, the determination that the condition was not aggravated in service was legally required to include a specific finding of natural progress, if the condition underwent an increase during service, as part of the line of duty determination.  There was no requirement, however, that it be separately stated, as it was a part of the legally established definition.  

The Board was directed to consider whether the Veteran's eye condition progressed "during service at a greater rate than normally expected according to accepted medical authority," quoting VAOPGCPREC 67-90.  As noted above, the Medical Board, too, was required to base its determination on "well established medical principles."  Moreover, the Board can find no basis to distinguish "a greater rate than normally expected" from "beyond natural progress."  In this regard, VAOGCPREC 67-90 addressed whether service connection could be granted for hereditary diseases, based on aggravation.  The pertinent VA law and regulation provides now, as it did then, that aggravation exists when a disability increases in severity during service, unless there is a specific finding of natural progress.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  The Court found that the General Counsel opinion was a statement of the VA Secretary's "existing interpretation and application of his own regulation as it has historically been interpreted."  As such, it cannot be considered as conferring a different standard from that provided in the regulation, but is rather an explanation of the regulation.  In this case, both the applicable VA regulation and military regulation used the terminology of "natural progress," and, because the General Counsel opinion was explaining that term, the Board finds that the Medical Board finding that the condition was not aggravated in service also may be interpreted as finding that it did not progress at a greater rate than normally expected.  

Moreover, as discussed above, the only accepted medical authority of record at the time of the 1966 rating decision which addresses an increase in severity is the Medical Board report.  The Medical Board evaluation resulted in the conclusion that the condition was not aggravated by service, which meant, under the applicable regulations, that it did not increase in severity beyond natural progression.  

VAOGCPREC 82-90 also pointed out that "typically in these cases, entitlement to service-connection should turn on the question of whether manifestations of the disease in service constituted 'aggravation' of the condition.  That question must be resolved by applying the same stringent legal standards which are applicable in cases involving acquired disabilities." 

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153; 38 C.F.R.  § 3.306(a).

In this case, as discussed above, the only medical evidence of record at the time of the 1966 rating decision which specifically addressed the question of service incurrence and aggravation was the Medical Board evaluation and report in June 1965.  The Medical Board found that the condition existed prior to service, and service treatment records show that the Veteran gave histories during service of eye symptoms prior to service.  In addition, a funduscopic examination 3 weeks after his induction into service which showed multiple abnormal findings.  In his initial claim for service connection filed in xx was based on aggravation.  Although his estimated functional capacity, as quantified in the physical profile, went from E2 to E4, his visual acuity remained essentially constant.  Moreover, the physical profile number is not for the purpose of evaluating the condition, but to help assess his capability of performing various military tasks required by different specialties.  

On the other hand, the Medical board evaluation included conclusions concerning line of duty, EPTE, and aggravation, and was performed by competent medical personnel.  The Medical Board concluded that the condition existed prior to service and was not aggravated by service; the finding of no aggravation includes, by definition, a specific finding that any increase was due to natural progress.  Any finding to the contrary would have required VA to disregard this evidence, which contains the most comprehensive evaluation and historical record, is based on medical expertise, and accepted medical principles.  Although the conclusions of the Board are not binding on VA, the question at issue here is one of CUE in the prior decision, specifically, whether the outcome would have been manifestly different, had the RO applied the law and regulations as interpreted in VAOGCPREC 67-90 and VAOGCPREC 82-90.    

Considering the Medical Board, the Board finds that applying the law and regulations in effect at that time, as interpreted in the General Counsel opinions, there is a supportable basis for finding that the condition clearly and unmistakably existed prior to service, particularly as the Veteran was conceding pre-existence at that time, and for finding that there was clear and unmistakable evidence that there was no increase in service beyond natural progress, including at an abnormal rate, in view of the Medical Board's determination and the regulations governing its findings and conclusions.  Accordingly, there was no CUE in the May 1966 RO rating decision which denied service connection for retinal degeneration, and the appellant's CUE claim is therefore denied.

IV.  Service Connection for an Eye Disability

This matter was previously developed as whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral eye disability.  In its June 2010 memorandum decision, the Court directed that this issue be considered as whether the claims received in November 1973 and April 1996 were new claims, with a new "factual basis," pursuant to Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the Federal Circuit held that "the 'factual basis' of a claim for purposes of 38 U.S.C.A. §  7104(b) is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury."  Id. At 1335.  Additionally, although stating that misdiagnosis not a basis for a new claim.  The Federal Circuit noted that "a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury."  Id.  Subsequently, the Court held that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

In this case, the 1966 claim was for "eye aggravation."  As discussed above, the diagnosis at the time of discharge was hereditary, familial degeneration of the retinae, and service connection was denied for hereditary degeneration of the retina.   

In November 1973, the Veteran filed a claim for service connection, this time claiming service connection for macular degeneration and retinal scar[r]ing.  In support of his claim he submitted additional medical evidence.  Received was a report of medical history and evaluation completed in July 1973 in connection with entrance into Loma Linda University, at which time the Veteran complained of eye trouble.  The examining physician noted poor vision and that the peripheral field was employed.  Ophthalmoscopic examination revealed macular degeneration.  It was concluded that the Veteran had no significant distant vision and was unable to read anything except exceptionally large type.  Also received was a report of ophthalmologic examination dated in September 1973, which includes a notation of normal visual fields and external ocular status, with evidence of macular degeneration on the fundi.  The examiner concluded that the Veteran had lost his central vision and that his visual prognosis was poor.

The Board concludes that this was not a new claim.  In this regard, the Veteran was diagnosed as having retinal degeneration in service, and in 1973, he was diagnosed as having macular degeneration.  Macular degeneration, however, is defined as "degenerative changes in the macula retinae."  Dorland's Illustrated Medical Dictionary 435 (27th ed. 1988)).  Macula is defined as a stain, spot, thickening, or general term for an area distinguishable from its surroundings.  Id., at 978.  The term is "[o]ften used alone to refer to the macula retinae."  Id.  The macula retinae [macula of retina] is "an irregular yellowish depression on the retina, about 3 degrees wide, lateral to and slightly below the optic disk . . . ."  Id.  The retina is the "innermost of the three tunics of the eyeball, surrounding the vitreous body and continuous posteriorly with the optic nerve . . . .  In the center of the posterior part of the retina is the macula lutea, the most sensitive portion of the retina . . . ." Id., at 1453.  The macula lutea is defined as the macula retinae.  Id., at 978.  

Thus, as can be seen from these definitions, the macula (also called the macula retinae, macula of retina or macula lutea) is a part of the retina.  Therefore, it cannot be concluded that the condition identified as degeneration of the retina in service is a different clinical entity than the macular degeneration shown in 1973.  Accordingly, the November 1973 claim was not a new claim.  

In his April 1996 claim, the Veteran claimed service connection for retinitis pigmentosa, and the Board finds that this is a separate and distinct entity from the previously denied claim involving retinal degeneration.  In this regard, the medical evidence that the Veteran submitted in connection with this claims shows dual diagnoses of macular degeneration and retinitis pigmentosa, both in the right eye.  (The evidence indicates that the Veteran suffered a traumatic enucleation of his left eye in July 1981; he has not claimed service connection for this condition.)  Therefore, the Board finds that the claim for service connection for retinitis pigmentosa is properly considered as a new claim, and not a claim requiring new and material evidence to reopen.  To that extent alone, the appeal is granted.  In this regard, the issue of entitlement to service connection for retinitis pigmentosa must be referred to the RO for initial development, to include an examination, and adjudication.  


ORDER

The claim of CUE in a May 1966 rating decision which denied service connection for retina degeneration is denied.

The February 1973 claim for service connection for macular degeneration was not a new claim, with a new factual basis; the claim is denied.

The April 1996 claim for service connection for retinitis pigmentosa was a new claim, and presented a new factual basis; to that extent only, the appeal is allowed.



REMAND

Because the Board has determined that a claim for retinitis pigmentosa is a new claim, and not a request to reopen a previously denied claim, notification and assistance in developing evidence pertinent to the veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Specifically, he must be provided with VCAA notification.  In addition, medical records pertaining to the period from 1980 to 1985 should be obtained, to include records pertaining to the enucleation of his left eye in 1981.  In this regard, the question of whether retinitis pigmentosa was present prior to this enucleation is relevant to the claim, with respect to the matter of a bilateral condition.  Finally, a VA examination, with nexus opinion, which includes a claims file review by the examiner, should be obtained.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate VCAA notice with respect to the claim for service connection for retinitis pigmentosa.  In addition to the basic notice, he should be asked to identify, or submit copies of, all treatment he received for his eye conditions between 1980 and 1985, to specifically include treatment for the left eye enucleation in 1981.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
  
2.  Make necessary attempts to obtain all records identified by the Veteran.  

3.  Thereafter, schedule the Veteran for a VA examination by an ophthalmologist, to determine whether he has retinitis pigmentosa of service origin (or, if applicable, aggravation).  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  The opinion should address the following:
*  Is it at least as likely as not that retinitis pigmentosa had its onset while the Veteran was on active duty?
*  Was retinitis pigmentosa present in the left eye at the time of the enucleation in 1981?
*  If the examiner is of the opinion that retinitis pigmentosa preexisted service, the opinion must address the following:
   *  Is there clear and unmistakable evidence of preexistence?
   *  If so, did the condition at least as likely as not increase in severity in service?
   *  If so, is there clear and unmistakable evidence that any increase in service was due to natural progression of the disease?  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, adjudicate the claim for service connection for retinitis pigmentosa, on the merits.  If the claim is denied, notify the Veteran and his representative of the decision, as well as the Veteran's appellate rights.  Further action should only be taken if the claim is denied, and the Veteran appeals the decision.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


